DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicants’ After Final of March 4, 2022 has been entered. Claims 8 and 28 have been amended, newly added, claims 1-3, 9, and 11 have been cancelled, and no claim have been newly added.  Claims 4-8, 10, and 12-29 are pending in this instant application.  Claims 4-7 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 8, 10, and 21-29 are under consideration.

Partial Rejoinder-Election/Restrictions
	Claims 8, 10, and 21-29 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 12-14, 19, and 20 directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 4-7 and 15-18, directed to the nonelected invention(s) that do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of groups IV, V, and X-XIII  (claims 4-7 and 14-18) as set forth in the Office action mailed on June 30, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawn Rejections - 35 USC § 103

Claims 8, 10, and 21-29 were rejected in the previous Office Action mailed February 18, 2022, under 35 U.S.C. 103 as being unpatentable over the combination of Islam (RSC Advance, 2016 6 55745-55749), Perez et al. (Macromol. Biosci. 2011, 11, 1426-1431), D’Este (Carbohydrate Polymers 108 (2014) 239-246), and Phopase (Pub. No.: WO 2016/165788; Pub. Date: Oct. 20, 2016p Int. Filing Date: Oct. t, 2015).  Applicants have amended base claims 8 and 28 to limit the subject matter of the claim to CLP-PEG and clarify that the DMTTMM is the crosslinker.    Additionally, Applicants have successfully traversed the rejection arguing that the prior art of record does not teach or suggest that the DMTMM couples the amide bond between peptide chains in collagen like peptides comprising a conjugate to polyethylene glycol maleimide and the peptide of SEQ ID No: 5 or 10 operably fused to the peptide motif of SEQ ID No: 14, wherein the CLP-{EG is crosslinked into a network utilizing the crosslinker DMTMM.  The action fails to make a prima facie case of obviousness to show why one of ordinary skill in the art would modify DMTMM to use in the instantly claimed fashion.  Accordingly, the 103 type rejection is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with George E. Darby on April 22, 2022.
The application has been amended as follows:

In the claims
The following claims have been amended as follows:
Claim 4 has been cancelled.
Claim 5 has been cancelled.
Claim 6 has been cancelled.
Claim 7 has been cancelled.

 Claim 8 has been amended as follows:
In line five, the phrase “collagen or" has been deleted.
Claim 14 has been amended as follows:
In line one, the phrase “as claimed in claim 9" has been deleted and replaced with --as claimed in claim 8--.
Claim 15 has been cancelled.
Claim 16 has been cancelled.
Claim 17 has been cancelled.
Claim 18 has been cancelled.

Claim 28 has been amended as follows:
In line four, the phrase “collagen or" has been deleted.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior does not teach or reasonably suggest a hydrogel comprising LP-PEG, wherein the collagen-like peptide (CLP-PEG) comprises a conjugate of polyethylene glycol maleimide and the polypeptide of SEQ ID NO:5 operably fused to one or more peptide motifs selected from a group consisting of SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 12 and SEQ ID NO: 14, wherein the CLP-PEG is crosslinked into a network using 4-(4,6- Dimethoxy-1,3,5-triazin-2-yl)-4-methylmorpholinium chloride (DMTMM) as the crosslinker and further comprising fibrinogen and a second network of 2- methacryloyloxyethyl phosphorylcholine (MPC).

The closest prior art is of Islam (RSC Advance, 2016 6 55745-55749) and D’Este (Carbohydrate Polymers 108 (2014) 239-246).  Islam discloses  a collagen like peptide implants  conjugated with 8 armed PEG-maleimide (hexaglycerol) assembled into hydrogels   (abstract and Fig 1(a)) in the shape of a cornea (page 55747 column 1 paragraph 1), wherein the 8-armed PEG-maleimide is described by Perez et al., wherein Perez et al. discloses  a collagen peptide based hydrogel seeded with stem cells is  linked to an 8-armed PEG, wherein the 8-armed PEG is hexaglycerol (abstract and Fig. 1) and 40kDa (page 1427 column 1 paragraph 1 and age 1428 column 1 paragraph 3), wherein the collagen like peptide comprises of SEQ ID No:5 (Supplementary methods – paragraph 1), wherein the CLP-PEG is crosslinked to EDC (page 55746 column 1 paragraphs 1 and 3).  D’Este disclose the use of DMTMM vs. EDC/NHS (Abstract) in ratio of 0.6 and 0.2 moles (page 240 column 2 paragraph 5).
The instant invention is the first to utilize DMTMM to couple the amide bond between peptide chains in collagen like peptides comprising a conjugate to polyethylene glycol maleimide and the peptide of SEQ ID No: 5 or 10 operably fused to the peptide motif of SEQ ID No: 6, 8, 12, or 14, wherein the CLP-{EG is crosslinked into a network utilizing the crosslinker DMTMM.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 8, 10, 12-14, and 19-29 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617